Citation Nr: 0120174	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as noncompensable.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied an increased 
evaluation for prostatitis (rated noncompensable under 
Diagnostic Code 7527).  The veteran submitted a notice of 
disagreement in June 1998, and the RO issued a statement of 
the case in August 1998.  The veteran submitted a substantive 
appeal in September 1998.

In December 1999, the Board remanded the case for additional 
treatment records and examination.


FINDING OF FACT

The veteran's prostatitis requires long-term drug therapy.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for prostatitis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran had hematuria 
in service in 1971, secondary to prostatitis, and that he had 
a normal recovery.  He was treated for a urinary tract 
infection in 1972.  Records show a diagnosis of prostatorrhea 
in 1973.

The veteran underwent a VA examination in October 1975.  He 
reported suffering from prostatitis.  Records show that his 
symptoms were somewhat routine with this condition, similar 
to that of a urinary tract infection.  The diagnosis was 
prostatitis.

An April 1976 RO rating decision granted service connection 
for prostatitis, and assigned a zero percent evaluation under 
Diagnostic Code 7527, effective from October 1975.

Private medical records dated in January 1991 show an 
assessment of recurrent prostatitis.  The examiner noted that 
this was bothering the veteran less and less frequently.

Private medical records dated in June 1996 reflect that the 
veteran's prostate was not enlarged.

The veteran underwent a VA examination in April 1998.  He 
reported being diagnosed approximately 16 months earlier with 
benign prostatic hypertrophy, and was started on medication.  
His symptoms also included incomplete emptying.  He had no 
complaints of frequency at this time, and no complaints of 
lethargy, weakness, anorexia, weight loss, or weight gain.  
He reported that, since being started on medication, he had a 
good stream.  There was no nocturia, no incontinence, and no 
dysuria.  He reported no other surgery on his urinary tract 
other than outpatient cystoscopy.  He had no complaints of 
impotence and no recurrent urinary tract infection.  There 
was no history of renal colic or stones, and no history of 
acute nephritis.  There had been no hospitalizations for 
urinary tract disease, and no malignancies of the 
genitourinary tract.

The veteran had not required catheterization, either 
intermittent or continuous.  He had no urinary dilations, 
drainage procedures, or diet therapy.  He was currently on 
medication for both benign prostatic hypertrophy symptoms and 
his mild hypertension.  The veteran reported that his 
prostate problems had no effect on his current daily 
activities.  The diagnosis was mild benign prostatic 
hypertrophy with symptoms going back to approximately 20-some 
years of age.

Private hospital records, dated in July 1998, show an 
assessment of benign prostatic hypertrophy.

VA medical records, dated in November 1998, show that the 
veteran was continued on medication for treatment of 
hypertension and prostatitis.

VA medical records, dated in September 1999, show an 
assessment of mild prostatitis, on medication.

Correspondence from the veteran, dated in February 2000, 
reflects that he had been treated very infrequently for 
genitourinary problems-mostly involving nonspecific 
infection-since his discharge from service.  He also stated 
that his taking medication had greatly reduced his symptoms, 
which had included awakening one or two times nightly to 
urinate.

The veteran underwent a VA examination in March 2000.  He 
reported a history of hypertension and chronic prostatitis, 
and reported no anorexia, weight loss, or weight gain.  He 
reported having nocturia "maybe one time" per night, but 
that it was very well controlled since he began using 
medication.  

He reported no incontinence, and no surgery on any part of 
the urinary tract.  He also reported not having recurrent 
urinary tract infections since being put on medication.  The 
veteran related that his usual occupation and daily 
activities were not affected by his benign prostatic 
hypertrophy and prostatitis.  

Prostate examination was normal, except for a mildly enlarged 
prostate.  The veteran was diagnosed with benign prostatic 
hypertrophy and history of chronic prostatitis.  The examiner 
noted that the veteran was symptom-free at this time, since 
being on medication for his prostate.

Private medical records, dated in March 2000, show that the 
physician planned to change the veteran's medication for 
treatment of hypertension and of prostatitis due to recent 
cardiac events.  

In October 2000, the veteran submitted an abstract of a 
research article, suggesting that chronic inflammation of the 
prostate was associated with both benign prostatic 
hypertrophy and prostate cancer.


B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case.  The 
statement of the case contained the criteria for a higher 
evaluation.  

The veteran has also been afforded an examination that 
contains all of the findings necessary to evaluate his 
disability.  The RO has notified the veteran that requests 
for treatment records were sent to several private 
facilities, and that the veteran might wish to assist in 
obtaining those records.  The veteran was also notified that 
one private facility had closed, and its records were no 
longer available.  All available treatment records have been 
associated with the claims folder.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

According to Diagnostic Code 7527, injuries, infections, and 
hypertrophy of the prostate gland are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 
percent rating for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Where the disability requires the wearing of 
absorbent materials which must be changed two-to-four times a 
day, a 40 percent rating is warranted.  A 60 percent rating 
is warranted for disability requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day.  38 C.F.R. § 4.115a.

For urinary frequency, the rating schedule provides a 
10 percent rating for a daytime voiding interval between two 
and three hours, or awakening to void two times per night.  A 
20 percent rating applies for a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A maximum 40 percent rating applies for a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 
30 percent rating applies if the veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating applies if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post-void residuals greater 
than 150 cubic centimeters (cc), markedly diminished peak 
flow rates less than 10 cc per second by uroflowmetry, 
recurrent urinary tract infection secondary to obstruction, 
or stricture disease requiring dilatation every two to three 
months.  A noncompensable rating applies if the disease is 
manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  
38 C.F.R. § 4.115a.

Urinary tract infections are rated as 10 percent disabling if 
they require long-term drug therapy, one or two 
hospitalizations per year and/or intermittent intensive 
management.  A 30 percent rating applies if the disorder is 
manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  38 
C.F.R. § 4.115a.

Statements of the veteran are to the effect that, prior to 
being put on medication, he had nocturia "maybe one time" 
per night and had occasional recurrent urinary tract 
infections.  While it is clear that the veteran experienced 
episodes of both urinary frequency and recurrent urinary 
tract infection, recent medical evidence shows, for the most 
part, that the veteran's symptoms are relieved by taking 
medication on a daily basis.  Moreover, the veteran stated 
that his symptoms attributed to prostate problems have no 
impact on his occupation or on activities of daily living.

In this case, the Board notes that the evidence does not 
warrant a compensable rating for urinary frequency, which 
would require a daytime voiding interval between two and 
three hours or awakening to void two times per night.  Nor 
does the evidence show any symptoms or clinical findings 
indicative of obstructive manifestations or of urinary 
leakage to warrant a compensable rating.  38 C.F.R. § 4.115a.

Under Diagnostic Code 7527, prostatitis may be rated as 
urinary tract infection.  The evidence shows that the veteran 
has been taking medication daily for prostatitis from or 
before 1998.  A 10 percent rating is warranted for urinary 
tract infection that requires long-term drug therapy, one or 
two hospitalizations per year, and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a.  As such, the 
Board finds that the veteran is entitled to a 10 percent 
evaluation on the basis of prostatitis requiring long-term 
drug therapy.  The evidence does not show recurrent 
symptomatic infection requiring drainage or frequent 
hospitalization or continuous intensive management to warrant 
a higher rating.

Nor is there evidence in the record that the veteran's 
prostatitis presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or need for 
hospitalization due to prostatitis.  Such circumstances have 
neither been alleged nor shown.

The evidence shows that the prostatitis is productive of 
urinary tract infections and requires long-term drug therapy, 
which the Board finds to be best evaluated as 10 percent 
disabling under 38 C.F.R. § 4.115a.  Accordingly, a 10 
percent rating is warranted, and the claim is granted.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

A 10 percent rating is granted for prostatitis, subject to 
the regulations applicable to the payment of monetary awards.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

